Name: Commission Regulation (EC) NoÃ 34/2007 of 16 January 2007 fixing the allocation coefficient to be applied to applications for import licences for bananas originating in the ACP countries for the period to 31 December 2007
 Type: Regulation
 Subject Matter: economic geography;  international trade;  tariff policy;  plant product
 Date Published: nan

 17.1.2007 EN Official Journal of the European Union L 10/9 COMMISSION REGULATION (EC) No 34/2007 of 16 January 2007 fixing the allocation coefficient to be applied to applications for import licences for bananas originating in the ACP countries for the period to 31 December 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1964/2005 of 29 November 2005 on the tariff rates for bananas (1), Having regard to Commission Regulation (EC) No 1789/2006 of 5 December 2006 opening and providing for the administration of the tariff quota for bananas falling under CN code 0803 00 19 originating in ACP countries for the period 1 January to 31 December 2007 (2), and in particular Article 5(2) thereof, Whereas: (1) The applications for import licences submitted in the Member States under Article 4 of Regulation (EC) No 1789/2006 and sent to the Commission in accordance with Article 5 of that Regulation exceed the available quantities fixed in Article 2(a) thereof, i.e. 146 848 tonnes for the operators referred to in Chapter II. (2) The allocation coefficient to be applied to each application should therefore be fixed, HAS ADOPTED THIS REGULATION: Article 1 A reduction coefficient of 89,823072 % shall be applied to each import licence application submitted by the operators referred to in Chapter II of Regulation (EC) No 1789/2006 under the tariff subquota of 146 848 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 316, 2.12.2005, p. 1. (2) OJ L 339, 6.12.2006, p. 3.